Citation Nr: 0509381	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for gastroesophageal 
reflux disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
application to reopen a claim of entitlement to service 
connection for a gastroesophageal reflux disorder.  

This case was before the Board in January 2004 when it was 
remanded for additional development.  

FINDINGS OF FACT

1.  Service connection for gastroesophageal reflux disease 
was previously denied in a final rating decision dated in 
August 1998.  

2.  The evidence received since August 1998 is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for gastroesophageal reflux disease.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
gastroesophageal reflux disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
left intact, however, the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2004); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO provided notice to the veteran in a 
letter dated in a February 2004 letter, regarding what 
information and evidence is needed to substantiate the claim, 
including the need to submit new and material evidence.  The 
letter also advised the veteran of what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

Although the notice provided to the appellant in February 
2004 was provided after the decision on appeal, it was 
provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Under the facts of this case, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In regard to the duty to assist, the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
relate to the assistance VA will provide to a claimant trying 
to reopen a finally decided claim, provide rights in addition 
to those provided by the VCAA.  The authority to provide such 
additional assistance is provided by 38 U.S.C. § 5103A(g), 
which provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable to 
any claim to reopen a finally decided claim received on or 
after the date of the rule's final publication, August 29, 
2001. 66 Fed. Reg. 45,620, 45,629.  They are not applicable 
to the appellant's claim to reopen, which was received before 
that date.  

In any event, the veteran has not identified any information 
or evidence that would be relevant to his claim, as requested 
in the February 2004 letter.  Accordingly, the Board 
concludes that no further development is required under the 
VCAA or the implementing regulations.


II.  Analysis  

Service connection for gastroesophageal reflux disease was 
initially denied in an August 1998 rating action on the basis 
that there was no link between service and the current 
disorder.  The current claim to reopen was received in 
December 2000.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the August 1998 
decision included service medical records which reflect that 
the veteran had an acute episode of gastroenteritis during 
active duty.  Also of record are the veteran's statements to 
the effect that his disorder resulted from his military 
service.  No medical evidence of a nexus between the 
veteran's current gastroesophageal reflux disease disability 
and his military service was of record at the time of the 
August 1998 decision.  

The evidence added to the record includes the veteran's own 
statements linking a current gastroesophageal reflux disorder 
to his military service.  Specifically, he contends that his 
gastroesophageal reflux disorder was due to exposure to 
radiation or due to unknowing participation in testing of 
hallucinogenic drugs.  However such statements do not 
constitute competent evidence of the claimed disability or of 
a nexus between the claimed disability and the veteran's 
active service.  Specifically, laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's statements are not so significant by themselves or 
in the context of the evidence previously of record that they 
must be considered to fairly decide the merits of the claim.  

The evidence received since the August 1998 decision also 
includes copies of service medical records which essentially 
show an episode of treatment for gastroenteritis in 1956 
during service.  These records are duplicates of those 
considered previously.  Consequently, these records are not 
new.  

Also submitted since the final August 1998 RO decision was a 
letter from a Congressman and a newspaper clipping regarding 
the Department of Defense and radiation and LSD experiments.  
However, none of this evidence in any way suggests that the 
veteran was involved in such experiments.  Moreover, 
correspondence from the Department of Defense essentially 
reflects that a check of the pertinent records failed to 
locate the veteran's name.  Although this evidence is new, it 
is not material in that it does not suggest a relationship 
between the veteran's claimed condition and events occurring 
in service. 

For reasons noted above, the Board concludes that new and 
material evidence has not been presented to reopen the 
veteran's claim.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for service connection for 
gastroesophageal reflux disease is denied.  



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


